Case 20-20081-NGH   Doc 175     Filed 03/01/21 Entered 03/01/21 15:03:49   Desc Main
                              Document      Page 1 of 20
Case 20-20081-NGH   Doc 175     Filed 03/01/21 Entered 03/01/21 15:03:49   Desc Main
                              Document      Page 2 of 20
Case 20-20081-NGH   Doc 175     Filed 03/01/21 Entered 03/01/21 15:03:49   Desc Main
                              Document      Page 3 of 20
Case 20-20081-NGH   Doc 175     Filed 03/01/21 Entered 03/01/21 15:03:49   Desc Main
                              Document      Page 4 of 20
Case 20-20081-NGH   Doc 175     Filed 03/01/21 Entered 03/01/21 15:03:49   Desc Main
                              Document      Page 5 of 20
Case 20-20081-NGH   Doc 175     Filed 03/01/21 Entered 03/01/21 15:03:49   Desc Main
                              Document      Page 6 of 20
Case 20-20081-NGH   Doc 175     Filed 03/01/21 Entered 03/01/21 15:03:49   Desc Main
                              Document      Page 7 of 20
Case 20-20081-NGH   Doc 175     Filed 03/01/21 Entered 03/01/21 15:03:49   Desc Main
                              Document      Page 8 of 20
Case 20-20081-NGH   Doc 175     Filed 03/01/21 Entered 03/01/21 15:03:49   Desc Main
                              Document      Page 9 of 20
Case 20-20081-NGH   Doc 175 Filed 03/01/21 Entered 03/01/21 15:03:49   Desc Main
                           Document    Page 10 of 20
Case 20-20081-NGH   Doc 175 Filed 03/01/21 Entered 03/01/21 15:03:49   Desc Main
                           Document    Page 11 of 20
Case 20-20081-NGH   Doc 175 Filed 03/01/21 Entered 03/01/21 15:03:49   Desc Main
                           Document    Page 12 of 20
Case 20-20081-NGH   Doc 175 Filed 03/01/21 Entered 03/01/21 15:03:49   Desc Main
                           Document    Page 13 of 20
Case 20-20081-NGH   Doc 175 Filed 03/01/21 Entered 03/01/21 15:03:49   Desc Main
                           Document    Page 14 of 20
Case 20-20081-NGH   Doc 175 Filed 03/01/21 Entered 03/01/21 15:03:49   Desc Main
                           Document    Page 15 of 20
Case 20-20081-NGH   Doc 175 Filed 03/01/21 Entered 03/01/21 15:03:49   Desc Main
                           Document    Page 16 of 20
Case 20-20081-NGH   Doc 175 Filed 03/01/21 Entered 03/01/21 15:03:49   Desc Main
                           Document    Page 17 of 20
Case 20-20081-NGH   Doc 175 Filed 03/01/21 Entered 03/01/21 15:03:49   Desc Main
                           Document    Page 18 of 20
Case 20-20081-NGH   Doc 175 Filed 03/01/21 Entered 03/01/21 15:03:49   Desc Main
                           Document    Page 19 of 20
Case 20-20081-NGH   Doc 175 Filed 03/01/21 Entered 03/01/21 15:03:49   Desc Main
                           Document    Page 20 of 20
